Title: General Orders, 13 August 1780
From: Washington, George
To: 


					
						Head Quarters Orange town Sunday August 13th 1780
						
							Parole Wyoming 
							 Countersigns Wells WingWatchword Improve
						
					
					[Officer] For the day Tomorrow[:] Brigadier General Wayne.
					The same number of fatigue men and Masons from the Left wing to be paraded tomorrow at the time and place mentioned in yesterdays orders.
					A Serjeant and Six from the right and a corporal and six from the Left wing to be paraded tomorrow morning eight ô clock at the Church with two days provision their Arms Packs &ca. They are to be sent to fix an Hospital for the reception of the sick.
					An Accurate return of the Sick to be delivered to the director General of the Flying hospital tomorrow at the orderly office eleven ô clock by the regimental Surgeons.
					Six Orderlies from the right Wing tomorrow for the General Court martial.
					George Hutchinson Matross in the 4th regiment of Artillery was tried the 23d ultimo at a brigade general court martial where of Major Eustis was president for “Desertion” Pled Guilty.
					The Court are of opinion that he is guilty of a breach of Article 1st Section 6th of the Articles of war and sentence him to be shot to Death (more than two thirds of the Court agreeing thereto).
				